Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1-15 is sufficient to overcome the 35 USC 112 (b), “determining suitable reference object within a visually-viewing heart” and “determining a puncture site in combination with” and specification errors, set forth in the previous Office Action.
Allowable Subject Matter
Claim(s) 1-5, 7-8, and 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. It is noted that the 35 USC 112b rejections to claim 1 needs to be overcome in a manner that does not substantively change the scope of claim 1 as presently recited, otherwise the scope of claim 1 may change and necessitate further search and/or consideration.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants arguments filed 01/06/2021 (pages  11-13) were found persuasive wherein none of the prior art of record explicitly disclose using x-ray fluoroscopy at the two claimed perspective angles to the left and right anterior oblique in order to determine the position of the atrioventricular sulcus using just a reference object.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 is/are rejected since it unclear what “so that the puncture site can be positioned accurately and quickly subsequently with the first and second perspective angles.” means. This claim is seen as indefinite and is unclear because the terms “accurately and quickly” are relative terms, since there lacks a standard for measuring accurately and quickly. One of ordinary skilled in the art would not be reasonably apprised of the scope of the invention. 
Claim(s) 1 is/are rejected since it unclear what “can be.” means. This claim is seen as indefinite and is unclear because the terms “can be” seems to refer to an optional decision. The claim limitation should be changed to “is determined”. Appropriate correction is required. 
Claims 2-5, 7-8, and 10-15 depend from claim 1 and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim. 
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 01/06/2021, with respect to the 103 rejection of claim 6 (now amended and incorporated into claim 1) have been fully considered and are persuasive.  The 103 rejections of claims 1-5, 7-8, and 10-15 has been withdrawn. Amendments to the specification objections have been accepted. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793